
	

114 HRES 533 IH: Expressing disapproval of the President’s plan to accept 10,000 Syrian refugees.
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 533
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Williams submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing disapproval of the President’s plan to accept 10,000 Syrian refugees.
	
	
 That the House of Representatives expresses disapproval of the President’s plan to accept 10,000 Syrian refugees.
		
